Opinion issued November 29, 2007


 
 



In The
Court of Appeals
For The
First District of Texas
___________

NO. 01-07-00565-CR
___________

ROBERT GARZA, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause No. 1120564



MEMORANDUM  OPINION
	Counsel for appellant, Robert Garza, Jr., at the written request of appellant, has
filed a motion to dismiss the above-referenced appeal.  The motion does not  contain
both the signature of  appellant and his attorney.  See Tex. R. App. P. 42.2(a). 
However, appellant's counsel has attached to the motion appellant's written request
to withdraw the appeal.  Given appellant's expressed desire to forego pursuit of his
appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a)
in this appeal in accordance with Rule 2.  See Tex. R. App. P. 2.   
	We have not yet issued a decision.  Accordingly, we grant the motion and 
dismiss the appeal. 
	We direct the clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).